Citation Nr: 9927413	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-29 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for tinea pedis/tinea 
cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
March 1982.

This appeal arose from an August 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a 
compensable evaluation for the veteran's service-connected 
tinea pedis/ tinea cruris.  The denial of this claim was 
confirmed and continued by rating actions issued in November 
1995 and March 1998. In October 1998, this issue was remanded 
for additional development.



FINDINGS OF FACT

1.  A February 1983 rating action awarded service connection 
for tinea pedis/tinea cruris, assigning it a noncompensable 
evaluation.

2.  Whether the veteran meets the criteria for the next 
higher rating (10 percent) for the service-connected tinea 
pedis/tinea cruris depends significantly on whether there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.


CONCLUSION OF LAW

The veteran's claim for an increased evaluation for tinea 
pedis/tinea cruris must be denied.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.655(a) &(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, when entitlement or continued 
entitlement to a benefit, such as a claim for an increased 
evaluation, cannot be established or confirmed without a 
current VA examination or re-examination and a claimant, 
without good cause, fails to report to such an examination, 
or re-examination, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b) (1998); Engelke v. 
Gober, 10 Vet. App. 396 (1997).

In the instant case, the veteran has requested that an 
increased disability evaluation be assigned to his service-
connected tinea pedis/tinea cruris.  The evidence revealed 
that he had failed to report to a VA examination scheduled in 
December 1997.  However, it was determined that he should be 
afforded another opportunity to report; thus, this case was 
remanded in October 1998 so that the current degree of 
severity of his service-connected condition could be 
ascertained.  The examination was scheduled in January 1999.  
The veteran was informed in correspondence dated in November 
1998 of the importance of reporting to the examination and he 
was told of the consequences of the failure to do so (that 
is, the denial of his claim).  He failed to report to this 
examination; moreover, no good cause was provided for this 
failure.

After a careful review of the record, it is found that an 
increased evaluation has not been shown to be warranted.  
Initially, an additional examination is absolutely necessary 
in order to determine the current nature and degree of 
severity of the tinea pedis/tinea cruris.  This information 
is needed in order to determine entitlement to the benefit 
sought on appeal.  Unfortunately, the veteran, without 
providing any reason, has failed to report to two scheduled 
VA examinations.  While the veteran's representative has 
requested another remand in order to schedule another VA 
examination, it is found that this is not necessary at this 
time.  He has been given ample opportunity to cooperate with 
the development of his claim.  The inability of the RO to 
obtain the information requested by the remand has been 
solely the result of the veteran's unwillingness to cooperate 
with that development.  Under the circumstances, 38 C.F.R. 
§ 3.655(b) directs that the claim for an increased evaluation 
shall be denied.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation.


ORDER

An increased evaluation for tinea pedis/tinea cruris is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

